UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                       No. 16-7725


SUNDARI K. PRASAD,

                    Plaintiff - Appellant,

             v.

MONICA K. VICK, Drug Addict; HAMILTON L. HENDRIX; GLORIA DALE
LEWIS-SORRELL; SHARON LEWIS-PAULS, Retired; JONATHAN D.
HEADLEE, HRRJ; DAVID CARPENTER; OCEAN CLARK; CHOCOLATE
FACTORY; OMID AMIRI; JANE MASSEY; CAROLYN D. NELSON; GAIL
NELSON; POUNCEE NELSON, and the Nelson Family; JIM SORRELL;
PAULEY PAULS, The Estate of June Lewis; VIVIENNE B. CHEEK; ASHTON
HENDRIX; TRACY BOSLEY,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:16-cv-00040-MHL-RCY)


Submitted: April 20, 2017                                    Decided: April 24, 2017


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sundari K. Prasad, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Sundari K. Prasad seeks to appeal the district court’s order dismissing without

prejudice her 42 U.S.C. § 1983 (2012) action for failure to adequately comply with the

magistrate judge’s order to further particularize Prasad’s complaint. This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen

v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-47 (1949). Because the deficiencies

identified by the district court may be remedied by the filing of an amended complaint,

we conclude that the order Prasad seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order. Goode v. Cent. Va. Legal Aid Soc’y, Inc.,

807 F.3d 619, 623-24 (4th Cir. 2015); Domino Sugar Corp. v. Sugar Workers Local

Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993). Accordingly, we dismiss the appeal

for lack of jurisdiction. * We deny Prasad’s motion to seal confidential documents, as no

such documents have been filed in this court. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.


                                                                              DISMISSED




       *
        We do not remand this matter to the district court, though, because the court
previously afforded Prasad the chance to amend her complaint. Cf. Goode, 807 F.3d at
629-30.


                                            3